Citation Nr: 1813911	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-20 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his daughter


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appellant served honorably in the U.S. Naval Reserves from July 1955 to July 1963.  As discussed in detail below, the nature of the appellant's service and his status as a veteran have not yet been verified.  As such, the Board will refer to him as an appellant at this time; however, the Board wishes to assure the Veteran that this distinction does not in any way detract from his honorable service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (noting that an individual seeking VA disability compensation based only on active duty for training must establish a service-connected disability in order to achieve veteran status).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2017, the appellant and his daughter presented sworn testimony during a Travel Board hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

Initially, the Board would like to review the procedural history of this case as it is extensive.  The appellant first filed a claim for service connection for a lung condition in July 2013.  A July 2014 rating decision denied this claim.  In December 2014, the appellant filed a new claim for service connection for a lung condition.  Although this correspondence was received within one year of the July 2014 denial and expressed disagreement with the denial, the RO treated it as a new petition to reopen the previously denied claim.  However, in light of the obvious disagreement and the timing of the December 2014 correspondence, the Board construes this as a notice of disagreement with the initial July 2014 rating decision.  

In November 2015, the appellant submitted a statement that he wished to withdraw his appeal.  Generally withdrawals are effective immediately upon receipt by VA.  However, in this case, the appellant also submitted a new claim for service connection for a lung condition in the same correspondence.  Given this discrepancy about his wishes, the Board cannot presume that he intended to withdraw his pending appeal.  As such, the Board will not consider his appeal withdrawn as of November 2015 and finds that the proper rating decision from which the appellant's current appeal stems is the July 2014 initial denial of service connection.  Although there have been several other adjudications by the RO of petitions to reopen, the Board need not discuss them in light of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the appellant's claim.  

The appellant's personnel records include references to his service in the Naval Reserves.  However, the claims file does not verify the nature of his service, including whether he had active duty.  As the requirements for service connection vary based on whether the appellant served on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA), the Board cannot proceed on adjudicating the merits of the case without first verifying the nature of his service.  See 38 U.S.C. §101(24) (2012); 38 C.F.R. § 3.6(a), (d) (2017).  Therefore, the case must be remanded to verify any periods of active duty, ACDUTRA, or INACDUTRA.

If the AOJ is able to confirm that the appellant's service qualified him for VA disability benefits, the Board notes that the claim would still not be ripe for adjudication as there is no VA examination or opinion on record.  Therefore, if the AOJ confirms qualifying service, the appellant should be afforded a VA examination and opinion to determine the etiology of his claimed lung condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify through official sources periods of ACDUTRA and INACDUTRA performed by the appellant while serving in the Naval Reserves.  The Board is especially interested in whether the appellant was on active duty, ACDUTRA, INACDUTRA, or another status at the time of his lung collapses between 1956 and 1957.  All attempts to verify these dates must be documented in the claims file.  If the AOJ is unable to verify the appellant's periods of ACDUTRA and INACDUTRA, he and his representative must be informed of such.  

2.  If and only if the AOJ is able to confirm that the appellant was on active duty, ACDUTRA, or INACDUTRA at the time of his lung collapses, schedule him for a VA examination with an appropriate examiner to address the nature and etiology of his lung disorder.  The examiner must be informed of the nature of the appellant's service at the time of his lung collapses.  The examiner must also review pertinent documents in the claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should answer the questions below.  In doing so, he or she should specifically address the July 2016 positive private opinion.  

(a)  Is it is at least as likely as not (a 50 percent probability or greater) that the appellant has any current residuals of his lung collapses that had their onset in active duty service or were otherwise etiologically related to any identified periods of active duty service?

(b) Is it is at least as likely as not (a 50 percent probability or greater) that the appellant has any current residuals of his lung collapses that resulted from a disease or injury that was incurred or aggravated while on ACDUTRA?

(c) Is it is at least as likely as not (a 50 percent probability or greater) that the appellant has any current residuals of his lung collapses that resulted from an injury that was incurred or aggravated while on INACDUTRA.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions, the claim should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




